 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          BARBARA KNAPKE,                                CASE NO. C21-262 MJP

11                               Plaintiff,                ORDER GRANTING AGREED
                                                           MOTION TO EXTEND TIME
12                 v.

13          PEOPLECONNECT INC,

14                               Defendant.

15

16          This matter comes before the Court on the Parties’ Agreed Motion for Extension of Time

17   to Oppose Defendant’s Motion to Dismiss. (Dkt. No. 16.) Having reviewed the Motion and the

18   relevant record, the Court GRANTS the Motion and ORDERS as follows:

19             1. Plaintiff’s Opposition to the Motion to Dismiss shall be due by no later than June

20                 11, 2021;

21             2. Defendant’s Reply to the Motion to Dismiss shall be due by no later than July 2,

22                 2021; and

23             3. Defendant’s Motion to Dismiss (Dkt. No. 13) shall be re-noted to July 2, 2021.

24


     ORDER GRANTING AGREED MOTION TO EXTEND TIME - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated May 7, 2021.

 3                                                       A
                                                         Marsha J. Pechman
 4
                                                         United States Senior District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING AGREED MOTION TO EXTEND TIME - 2
